DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "from the portion of the hardware and software" in lines 2-3. There is insufficient antecedent basis for the limitations “the portion” and “the hardware and software” in the claim. It is unclear to what portion and to what hardware and software the limitations are referring to, since “a portion” and “hardware and software” have not been previously established, thus the metes and bounds of the claim are unclear as to what portion of what elements of the IHS the first workspace is isolated from. Examiner presumes applicant intended the limitation to be “from a portion of hardware and software”, and is interpreted as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 10, 16 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mahajan et al. (U.S. Patent Application Publication 2008/0189355) hereinafter Mahajan.

Regarding Claim 1, Mahajan discloses:
A method for audio session management (para 0015-51: teaches a method implemented on system 100 which includes client device 106 [Information Handling System] and remote audio session monitor 108 of server 102 [workspace orchestration service]) for a plurality of workspaces operating on an Information Handling System (IHS) (para 0020-23, 0018: audio sessions [plurality of workspaces] are managed for the audio sessions operating on a client device, for example client device 106-1 which processes and handles information associated with an operating system, media and applications), the method comprising:
registering audio capabilities of the IHS with a workspace orchestration service that is remote from the IHS and manages deployment of the plurality of workspaces on the IHS (para 0020-21, 0028-31, fig. 1: each audio session instantiated on client device 106 pertaining to a particular media application operation, for example allowing media playback and volume control by the client device, is registered with remote audio session monitor 108 of server 102 [workspace orchestration service] which is remote from client device 106 and manages the audio sessions deployed on the client 106);
instantiating a first workspace according to a workspace definition provided by the workspace orchestration service (para 0020-24, 0020-30: an audio session [first workspace] is instantiated when the associated particular media application is executed and according to an audio session notification [workspace definition] provided by remote audio session manager 108 to the client device 106 - the same is applicable to multiple audio sessions of the client device 106 each associated with a media application among multiple media applications);
receiving, from the workspace orchestration service, a handle for operating audio capabilities of the IHS on behalf of the first workspace (para 0023-24: the audio session notifications received by client device 106 can reflect a change in volume for the particular media application [handle for operating audio capabilities] at the client device 106 associated with the audio session of the media application – the same is applicable to the multiple audio sessions of the client device 106 each associated with a media application among the multiple media applications);
determining an audio context based on utilization of the plurality of workspaces operating on the HIS (para 0021-24: among multiple media applications running concurrently each of which are associated with an audio session on client device 106 [based on utilization of the plurality of workspaces], the particular individual media application is determined [audio context] based on the audio session notification for which the change in a volume is to be subsequently applied);
utilizing the provided handle for modifying audio settings of the first workspace based on the audio context determined from the utilization of the plurality of workspaces (para 0023-24: the audio session notifications for the particular audio session associated with the individual media application reflects a change in volume, increase and decrease [modifying audio settings] is applied based on which media application the audio session notification is applicable to among the multiple media applications and associated audio sessions); and
utilizing the provided handle for operating the audio capabilities of the IHS based on user inputs to the plurality of workspaces (para 0023-24, 0013: the audio session notifications reflects changes in volume to apply volume changes using the volume sliders of the client device 106 [for operating the audio capabilities of the IHS], which are based on a user of client device 106 manipulating multiple volume sliders whose position is changed [user inputs to the plurality of workspaces], each slider associated with a particular media application and its audio session).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Mahajan further discloses:
wherein operation of the audio capabilities of the IHS are supported by a remote access controller of the IHS (para 0022-23: the audio session notifications received by client device 106 can reflect a change in volume for the particular media application at the client device 106 associated with the audio session of the media application, the audio session notifications that are received are handled by the audio session proxy manager 110 of the client device 106 which interfaces with remote audio session monitor 108).

Claim 10 is rejected under the same grounds stated above for Claim 1. Mahajan discloses (para 0035-36) the client device 106 having an embedded controller comprising logic unit (processor 300) and memory storing instructions (memory 302) executed by processor 300, as well as one or more processors (processor 300) and memory (memory 302), coupled to the processor, storing instructions executed by processor 300, that cause and control performing of the disclosed functions.

Claim 16 is rejected under the same grounds stated above for Claim 1. Mahajan discloses for the system 100 (para 0035-36) the client device 106 having an embedded controller comprising logic unit (processor 300) and memory storing instructions (memory 302) executed by processor 300, as well as one or more processors (processor 300) and memory (memory 302), coupled to the processor, storing instructions executed by processor 300, that cause and control performing of the disclosed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 8, 9, 11, 12, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Campbell et al. (U.S. Patent Application Publication 2018/0190290) hereinafter Campbell.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Mahajan does not explicitly disclose:
wherein the handle further comprises a token specifying a duration of the validity of the handle for operation of the audio capabilities of the IHS by the first workspace.
However, in a related field of endeavor (i.e. token enabling audio capabilities of device) Campbell teaches in paragraphs 0025-27, 0043-46 directives provided by a server that remotely manages handling audio capabilities of a device for an audio application session including routing and access to audio, and further teaches in paragraph 0008, 0043-46 the directives comprise a token, sent to the device, generated and sent by the server indicating a duration of time the token is valid for allowing the device application is authorized to utilize audio functions related to the routing and access of audio data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Campbell to Mahajan’s audio session notifications that control audio to allow use of a token to indicate the audio session is authorized to use audio functions of client device 106, thus allowing security to be enhanced by restricting access to audio functions and only allowing access for a legitimate need (Campbell para 0004-5).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, the combination further discloses:
wherein the handle further comprises one or more conditions for evaluating the validity of the token (Campbell para 0008: the directives considers the duration of a limited period of time for when the token is valid).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Mahajan does not explicitly disclose:
wherein the first workspace cannot access the audio capabilities of the IHS directly due to isolation of the first workspace from the portion of the hardware and software of the IHS.
However, in a related field of endeavor (i.e. isolating audio capabilities of device) Campbell teaches in paragraphs 0025-27 directives relating to handling audio capabilities of a device for an audio application including routing and access to audio, and further teaches in paragraph 0008 the directives comprise isolating the device application, if not authorized, to prevent direct access to the device’s microphone and audio capturing process [portion of the hardware and software of the IHS]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Campbell to Mahajan’s audio session notifications that control audio to allow isolation of the audio application from directly using a portion of hardware and software of client device 106, thus allowing security to be enhanced by restricting access to audio functions and only allowing access for a legitimate need (Campbell para 0004-5).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Mahajan does not explicitly disclose:
wherein the operation of the audio capabilities of the IHS comprises adjusting a privacy mode in order to accept inputs to a microphone of the IHS.
However, in a related field of endeavor (i.e. adjusting a privacy mode to enable audio capabilities of device) Campbell teaches in paragraphs 0025-27 a device having a microphone, directives relating to handling audio capabilities of a device for an audio application including routing and access to audio, and further teaches in paragraph 0008 the directives comprise a token indicating for allowing [adjusting a privacy mode] the device application to utilize audio functions related to authorizing access of audio data captured by a microphone of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Campbell to Mahajan’s client device to have access to a microphone and the audio session notifications that control audio to allow authorization by use of a token to indicate the audio session is authorized to access of audio data captured by a microphone of the device, thus allowing user convenience to input audio using a microphone as well as allowing security to be enhanced by restricting access to audio functions and only allowing access [adjust a privacy mode] to audio captured by the microphone for a legitimate need (Campbell para 0004-5).

Claim 11 is rejected under the same grounds stated above for Claim 2.

Regarding Claim 12, in addition to the elements stated above regarding claim 11, the combination further discloses:
wherein the token is generated by the workspace orchestration service (Campbell para 0043: the token is generated by the server that remotely manages the audio application session) based on a unique identifier of the IHS (Campbell para 0034, 0039: the token is based on the identifying data 129 which includes a unique identifier of the device) and based a unique identifier of the first workspace (Campbell para 0029, 0032, 0036: the token is based on request 135 which identifies the request is for the purpose of the particular audio application session that requires utilization of the audio capabilities of the device including routing and access to audio).

Claim 15 is rejected under the same grounds stated above for Claim 9.

Claim 17 is rejected under the same grounds stated above for Claim 2.

Claim 20 is rejected under the same grounds stated above for Claim 9.

Claims 6, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Yerrace et al. (U.S. Patent Application Publication 2014/0358262) hereinafter Yerrace.

Regarding Claim 6, in addition to the elements stated above regarding claim 1:
wherein the operation of the audio capabilities of the IHS comprises removing audio from an audio stack maintained by an audio controller of the IHS.
Mahajan teaches (para 0038, 0024, 0020) operation of audio sessions playing audio media and utilizing an audio stack maintained by client device 106 which acts as an audio controller.
Mahajan does not explicitly disclose removing audio from an audio stack.
However, in a related field of endeavor (i.e. audio stack outputting audio) Yerrace teaches in paragraphs 0016-17, 0030, figs. 1, 2, 3, an audio device 100 for providing audio playback utilizing audio stack 108 for linking audio signals to/from audio applications, including applications 106 being sound sinks – recipient of audio signal data outputted from audio stack 108, the outputting of audio data equates to removing audio data from the audio stack 108 in order for the audio data to be received by the applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yerrace to Mahajan to allow the client device 106 audio stack to output audio to the media player applications, thus providing an enhanced routing of audio for access to and use of audio hardware by applications by use of an audio stack for managing audio pathways (Yerrace para 0016, 0030).

Claim 13 is rejected under the same grounds stated above for Claim 6.

Claim 18 is rejected under the same grounds stated above for Claim 6.

Allowable Subject Matter
Claims 4, 7, 14, 19 have no prior art rejection, the claims are not taught by or obvious over the prior art and are objected to as depending from a rejected base claim and are allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653    
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653